Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose a vibrator device comprising: a support member having first and second side portions which oppose each other; a first displacement plate supported by the first side portion of the support member and extending toward the second side portion so as to have a first free end; a second displacement plate supported by the second side portion of the support member and extending toward the first side portion so as to have a second free end; a first piezoelectric vibrator element on the first displacement plate; a second piezoelectric vibrator element on the second displacement plate; and an added mass member connected to a portion of the first displacement plate proximal to the first free end relative to the first side portion of the support member and connected to a portion of the second displacement plate proximal to the second free end relative to the second side portion of the support member, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20190240697 A1 – fig. 1; ABSTRACT: A vibration device that includes a first elastic plate having a first end portion and a second end portion, and a first surface and a second surface facing each other and connecting the first and second end portions. A second elastic plate is laminated to the second end portion of the first elastic plate, and a piezoelectric vibration element is provided on at least one of the first surface and the second surface of the first elastic plate. On a portion where the first elastic plate and the second elastic plate are laminated, a first bonding portion and a second bonding portion that bond the first elastic plate and the second elastic plate to each other are provided. The second bonding portion is located closer to the first end portion than the first bonding portion.

US 20170028441 A1 – fig. 2; ABSTRACT: A vibration device that includes an elastic plate having a first elastic plate section, a second elastic plate section opposing the first elastic plate section, and a curvature joining section connecting the first and second elastic plate sections; a piezoelectric vibration element is provided on a surface of the first elastic plate section; and a circuit is provided on the second elastic plate section. A mass addition member is attached to a leading end portion of the first elastic plate section, and the elastic plate is accommodated in a package member. 



US 20210331206 A1 - [0036] As illustrated in FIG. 2, a first piezoelectric element 11 and a second piezoelectric element 12 are respectively on the first vibration plate 6 and the second vibration plate 7. FIG. 5 is an elevational sectional view illustrating the first piezoelectric element 11. The first piezoelectric element 11 includes a piezoelectric plate 11a, a first electrode 11b, and a second electrode 11c. In the first piezoelectric element 11, the first electrode 11b is on an upper surface of the piezoelectric plate 11a, and the second electrode 11c is on a lower surface of the piezoelectric plate 11a. The piezoelectric plate 11a is made of, for example, piezoelectric ceramics and is polarized in the thickness direction. The second electrode 11c is joined and electrically connected to the first vibration plate 6.  [0037] The first piezoelectric element 11 is expanded and contracted in the in-plane direction by applying an alternating current electric field between the first electrode 11b and the second electrode 11c. In response to this, the first vibration plate 6 is vibrated in a bending mode. As a result, the second end portion 6b, that is, the free end, of the first vibration plate 6 is displaced upward and downward. Similarly, when the second piezoelectric element 12 is driven, the second piezoelectric element 12 is expanded and contracted in the in-plane direction, the second vibration plate 7 is vibrated in a bending mode, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

/QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684